                                                                                                   Reset Form

 1                                   UNITED STATES DISTRICT COURT
 2                                 NORTHERN DISTRICT OF CALIFORNIA
 3   J.B., an individual                             )
                                                     )            3:19-cv-07848
                                                         Case No: 4:19-cv-07848-HSG
                                                                  _______________
 4                                                   )
                                     Plaintiff(s),   )   APPLICATION FOR
 5                                                   )   ADMISSION OF ATTORNEY
             v.
                                                     )   PRO HAC VICE; ORDER
 6   G6 HOSPITALITY, LLC, et al.                     )   (CIVIL LOCAL RULE 11-3)
                                                     )
 7                                                   )
                                     Defendant(s).
                                                     )
 8
          I, Kimberly R. Lambert Adams             , an active member in good standing of the bar of
 9    Florida                       , hereby respectfully apply for admission to practice pro hac vice in the
10    Northern District of California representing: J.B.                                         in the
      above-entitled action. My local co-counsel in this case is __________________________________,
                                                                 Michelle A. Lamy                        an
11    attorney who is a member of the bar of this Court in good standing and who maintains an office
12    within the State of California.
       MY ADDRESS OF RECORD:                               LOCAL CO-COUNSEL’S ADDRESS OF RECORD:
13    316 South Baylen Street, Suite 600                  275 Battery Street, Floor 29
      Pensacola, Florida 32502                            San Francisco, California 94111
14
       MY TELEPHONE # OF RECORD:                           LOCAL CO-COUNSEL’S TELEPHONE # OF RECORD:
15    (850) 435-7056                                      (415) 956-1000
       MY EMAIL ADDRESS OF RECORD:                         LOCAL CO-COUNSEL’S EMAIL ADDRESS OF RECORD:
16    kadams@levinlaw.com                                 mlamy@lchb.com
         I am an active member in good standing of a United States Court or of the highest court of
17    another State or the District of Columbia, as indicated above; my bar number is: 14479        .
18        A true and correct copy of a certificate of good standing or equivalent official document from said
      bar is attached to this application.
19       I agree to familiarize myself with, and abide by, the Local Rules of this Court, especially the
      Standards of Professional Conduct for attorneys and the Alternative Dispute Resolution Local Rules.
20
          I declare under penalty of perjury that the foregoing is true and correct.
21
      Dated: .BSDI                                     T Kimberly R. Lambert Adams
22                                                                               APPLICANT

23
                                     ORDER GRANTING APPLICATION
24                             FOR ADMISSION OF ATTORNEY PRO HAC VICE
25       IT IS HEREBY ORDERED THAT the application of Kimberly R. Lambert Adams                  is granted,
     subject to the terms and conditions of Civil L.R. 11-3. All papers filed by the attorney must indicate
26   appearance pro hac vice. Service of papers upon, and communication with, local co-counsel
27   designated in the application will constitute notice to the
                                                              he party.

28   Dated: 3/30/2020
                                                           UNITED
                                                            NITED STA
                                                                  STATES
                                                                    ATES DISTRICT/MAGISTRATE
                                                                         DISTRICT/MAGISTRAT
                                                                                          TE JUDGE
                                                                                             JJU
                                                                                               UDG

     PRO HAC VICE APPLICATION & ORDER                                                                  October 2012
